Citation Nr: 1508975	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-43 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for renal cell carcinoma (claimed as kidney cancer), status post partial right nephrectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1973 to January 1974, and on active duty from November 1990 to June 1991, September 2002 to July 2003, July 13, 2006 to July 25, 2006, and from April 2008 to January 2009, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013; a copy of the hearing transcript is of record.

In May 2014, the Board remanded the claim for additional development.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A clear preponderance of the evidence is against a finding that renal cell carcinoma status, post partial right nephrectomy had its clinical onset in service or is otherwise related to his military service.



CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma, status post partial right nephrectomy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The record reflects that the RO provided the Veteran with the requisite notice in June 2009.   The claim was most recently readjudicated in a December 2014 supplemental statement of the case, thereby correcting any defect in the timing of notice.  Mayfield, 499 F.3d at 1323.   

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  Pursuant to the May 2014 Board Remand, the Veteran was afforded an adequate VA examination in September 2014.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  As such , the Board finds that the remand directives were complied with and no further development is necessary.  D'Aries, 22 Vet. App. 105.

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in August 2013.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Discussion

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2014).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c)(1), (3) (2014).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDURA. 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as kidney cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The benefit of the doubt shall be given to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the claimant prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id. 

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence). 

The Veteran contends that his kidney cancer resulted from service.  Specifically, he asserts that he was diagnosed with kidney problems during his period of active duty in July 2006.  See April 2009 VA Form 21-4138.


Service treatment records (STRs) dated November 1973 through October 2005 are negative for any indication of kidney cancer or renal disorder.  The results of a December 2005 retention physical examination reveal that the Veteran's physical abnormalities included high blood pressure, weight, and stool-occult blood.  Veteran had gout flair in feet, knees and hands approximately every 6 months.  Veteran has current permanent profile for hearing.  

A June 2006 VA primary care note indicates that the Veteran endorsed fatigue, and night sweats or hot flashes.  He denied dyspnea or any abdominal symptoms.   Laboratory studies revealed high cholesterol, elevated PSA (prostate specific antigen), anemia, and small blood cells.

During the Veteran's period of active duty from July 13, 2006 to July 25, 2006, a sick slip indicates that the Veteran complained of sweating hard and an inability to breathe, run, or walk.  He also experienced right side back pain, thirst, dizziness, and weakness.  The Veteran remained in quarters for possible bladder or kidney problem.  The Veteran was assessed with dehydration/heat injury.  A July 21, 2006 line of duty (LOD) determination assessed dehydration.  

A July 2006 Active Duty Report (DD Form 220) indicates that the Veteran was released from active duty effective July 25, 2006, and not by reason of physical disability.

An August 2006 private treatment record indicates that the Veteran complained of aches, fatigue, intermittent rash, low back pain, and cough.  Following examination, the Veteran was assessed with urethritis and prostatitis.  An x-ray showed a small calcification in the left pelvis, possibly a distal uretoral stone.  A urine test was negative for malignancy; traces of blood in the urine were noted.

Later in August 2006, a computed tomography (CT) scan revealed a solid-appearing mass, right kidney, likely a renal carcinoma.

A May 2007 magnetic resonance imaging (MRI) indicated an indeterminate mass of the mid pole right kidney which demonstrated enlargement since August 2006.  Its features were consistent with being a complicated cyst with high protein content fluid; however it was possible for there to be a tumor nodule not appreciated on MRI.  Bilateral simple renal cysts were also noted.

A June 2007 University of Arkansas for Medical Services (UAMS) treatment record notes that the Veteran had a 5 cm mid polar right kidney mass cyst compatible with a complex cysts, as well as multiple simple cysts on the left lower pole of the kidney.  The physician assessed a greater than 50 percent chance of being malignant and recommended surgical intervention.  The physician also noted that an August 2004 MRI revealed bilateral kidney masses described as cysts.  However, the Veteran disputes that he was a patient of UAMC in August 2004 or that he underwent an MRI at that time.  See October 2010 Formal Appeal.

Later in June 2007, the Veteran underwent a laparoscopic partial nephrectomy.  The discharge summary notes a diagnosis of renal mass.

A September 2007 CT scan revealed findings consistent with bilateral renal cysts.

On September 2014 VA examination, the Veteran reported that he was on active duty in 2006 when he had events of dehydration and right sided pain.  He also indicated that similar symptoms of dehydration began after working to treat patients after an explosion at the Pine Bluff weapons arsenal in 2003.

Following review of the claims file, the examiner opined that kidney cancer is less likely as not caused by or a result of service.  The examiner noted that the Veteran's LOD determination indicated a dehydration episode.  VA primary care provider notations just prior to deployment note Veteran was obese and on diuretics for hypertension control and was likely physically deconditioned.  On this deployment, he was doing physical training/work in South Mississippi in the middle of July, so the symptoms related to dehydration is not uncommon.  Reports one month following active duty indicate he had a prostatitis and uretitis condition, which are not symptoms of kidney cancer.  There was no evidence to support that any symptoms related to kidney conditions were being evaluated while on active duty.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for renal cell carcinoma, status post partial right nephrectomy.

Initially, the Board finds that presumptive service connection is not applicable.  Although the Veteran was diagnosed with renal cell carcinoma within one year of his July 2006 period of active duty, that period of active duty was less than 90 days.  See 38 C.F.R.§§ 3.307, 3.309.  

Regarding service connection on a direct basis, there is no evidence that kidney cancer was noted or identified during any period of service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that right sided back pain, thirst, dizziness, and weakness may be symptoms of kidney disease is plausible and, therefore, the Veteran's testimony that his renal cancer is related to the symptoms he exhibited during his short period of active duty in July 2006 has a tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The September 2014 VA examiner concluded that the Veteran's kidney cancer was less likely than not related to the Veteran's military service, including the complaints listed in the July 2006 sick slip.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  The examiner explained that the symptoms exhibited by the Veteran in July 2006 were not likely due to renal cancer and in fact the Veteran did not exhibit renal cancer pathology during that period of service.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).   Finally, the Veteran does not claim and the record does not show that renal cancer was aggravated during his final period of active duty that spanned from 2008 to 2009 and service connection based on that period of service is not for application.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for renal cell carcinoma, status post partial right nephrectomy, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for renal cell carcinoma (claimed as kidney cancer), status post partial right nephrectomy, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


